--------------------------------------------------------------------------------


THIS SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE
TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
"1933 ACT").

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION
AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED
HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933
ACT.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(Non-U.S. Subscribers)

THIS SUBSCRIPTION AGREEMENT is dated for reference September 1, 2009.

TO: Crown Oil and Gas Inc., a Nevada corporation (the "Company")   400 – 225
West Magnolia Street   Bellingham, Washington 98225   USA

Purchase of Units

1.                        Subscription

1.1                      On the basis of the representations and warranties and
subject to the Terms and Conditions set forth herein,
___________________________________ (the "Subscriber") hereby irrevocably
subscribes for and agrees to purchase ______________ units (the "Units") at a
price per Unit of US$1.25 (such subscription and agreement to purchase being the
"Subscription"), for an aggregate purchase price of US$______________ (the
Subscription Proceeds").

1.2                      Each Unit will consist of: (i) one share in the common
stock of the Company (each, a "Share"); and (ii) one non-transferable common
stock purchase warrant (each, a "Warrant"). Each Warrant will entitle the holder
thereof to purchase one Share (each, a "Warrant Share"), as presently
constituted, for a period of 24 months commencing at the Closing (as defined
below) as follows: (i) at a price of US$2.00 for the first 12-month period (one
to 12 months) following the Closing; and (ii) at a price of US$2.50 for the
remaining 12-month period (13 to 24 months) following the Closing. A Certificate
representing the Warrant will be in the form attached as Exhibit "A" hereto. The
Shares, Warrants and the Warrant Shares are collectively referred to as the
"Securities".

1.3                      On the basis of the representations and warranties and
subject to the Terms and Conditions set forth hereinafter, the Company hereby
irrevocably agrees to sell the Units to the Subscriber.

1.4                      Subject to the terms hereof, the Subscription will be
effective upon its acceptance by the Company. The Subscriber acknowledges that
the offering of Units contemplated hereby (the "Offering") is not subject to any
minimum aggregate subscription level.

2.                        Payment

2.1                      The Subscription Proceeds will accompany this
Subscription and will be paid by certified cheque or bank draft drawn on a major
bank, or a bank in the United States reasonably acceptable to the Company, and

--------------------------------------------------------------------------------

- 2 -

made payable and delivered as directed to the Company. Alternatively, the
Subscription Proceeds may be wired as the Company instructs, pursuant to wiring
instructions that will be provided to the Subscriber upon request. If the funds
are wired to the Company’s lawyers, those lawyers are authorized to immediately
deliver the funds to the Company.

2.2                      The Subscriber acknowledges and agrees that this
Subscription Agreement, the Subscription Proceeds and any other documents
delivered in connection herewith will be held on behalf of the Company. In the
event that this Subscription Agreement is not accepted by the Company for
whatever reason, which the Company expressly reserves the right to do, within 30
days of the delivery of an executed Subscription Agreement by the Subscriber,
this Subscription Agreement, the Subscription Proceeds (without interest
thereon) and any other documents delivered in connection herewith will be
returned to the Subscriber at the address of the Subscriber as set forth in this
Subscription Agreement.

2.3                      Where the Subscription Proceeds are paid to the
Company, the Company is entitled to treat such Subscription Proceeds as an
interest free loan to the Company until such time as the Subscription is
accepted and the certificates representing the Shares have been issued to the
Subscriber.

3.                        Documents Required from Subscriber

3.1                      The Subscriber will complete, sign and return to the
Company an executed copy of this Subscription Agreement.

3.2                      The Subscriber will complete, sign and return to the
Company as soon as possible, on request by the Company, any documents,
questionnaires, notices and undertakings as may be required by regulatory
authorities and applicable law.

4.                        Closing

4.1                      Closing of the offering of the Securities (the
"Closing") will occur on or before __________________ , 2009, or on such other
date as may be determined by the Company (the "Closing Date").

4.2                      The Company may, at its discretion, elect to close the
Offering in one or more closings, in which event the Company may agree with one
or more subscribers (including the Subscriber hereunder) to complete delivery of
the Shares and the Warrants to such subscriber(s) against payment therefor at
any time on or prior to the Closing Date.

5.                        Acknowledgements of Subscriber

5.1                      The Subscriber acknowledges and agrees that:

  (a)

none of the Securities have been registered under the 1933 Act, or under any
state securities or "blue sky" laws of any state of the United States, and,
unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act ("Regulation S"), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act;

        (b)

the Subscriber acknowledges that the Company has not undertaken, and will have
no obligation, to register any of the Securities under the 1933 Act;

        (c)

the decision to execute this Subscription Agreement and acquire the Securities
hereunder has not been based upon any oral or written representation as to fact
or otherwise made by or on behalf of the Company, and such decision is based
entirely upon a review of information (the receipt of which is hereby
acknowledged) which has been filed by the Company with the United States


--------------------------------------------------------------------------------

- 3 -

 

Securities and Exchange Commission (the "SEC") and in compliance, or intended
compliance, with applicable securities legislation (collectively, the "Public
Record");

        (d)

if the Company has presented a business plan to the Subscriber, the Subscriber
acknowledges that the business plan may not be achieved or be achievable;

        (e)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities;

        (f)

there is no government or other insurance covering the Securities;

        (g)

there are risks associated with an investment in the Securities, as more fully
described in certain information forming part of the Public Record;

        (h)

the Subscriber has not acquired the Securities as a result of, and will not
itself engage in, any "directed selling efforts" (as defined in Regulation S
under the 1933 Act) in the United States in respect of any of the Securities
which would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Shares or Warrant Shares; provided,
however, that the Subscriber may sell or otherwise dispose of any of the Shares
or Warrant Shares pursuant to registration thereof under the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements;

        (i)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Securities hereunder, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

        (j)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Subscriber,
the Subscriber’s lawyer and/or advisor(s);

        (k)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber to the Company in connection therewith;

        (l)

none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system;

        (m)

the Company will refuse to register any transfer of the Shares or the Warrant
Shares not made in accordance with the provisions of Regulation S, pursuant to
an effective registration statement under the 1933 Act or pursuant to an
available exemption from the registration requirements of the 1933 Act;


--------------------------------------------------------------------------------

- 4 -

  (n)

the statutory and regulatory basis for the exemption claimed for the Securities,
although in technical compliance with Regulation S, would not be available if
the offering is part of a plan or scheme to evade the registration provisions of
the 1933 Act;

          (o)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

          (i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

          (ii)

applicable resale restrictions; and

          (p)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.

6.                        Representations, Warranties and Covenants of the
Subscriber

6.1                      The Subscriber hereby represents and warrants to and
covenants with the Company (which representations, warranties and covenants will
survive the Closing) that:

  (a)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

        (b)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which the Subscriber is or may be bound;

        (c)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

        (d)

the Subscriber is not a U.S. Person;

        (e)

the Subscriber is not acquiring the Securities for the account or benefit of,
directly or indirectly, any U.S. Person;

        (f)

the Subscriber is resident in the jurisdiction set out under the heading "Name
and Address of Subscriber" on the signature page of this Subscription Agreement;

        (g)

the sale of the Securities to the Subscriber as contemplated in this
Subscription Agreement complies with or is exempt from the applicable securities
legislation of the jurisdiction of residence of the Subscriber;

        (h)

the Subscriber is acquiring the Securities for investment only and not with a
view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Securities in the United
States or to U.S. Persons;

        (i)

the Subscriber is outside the United States when receiving and executing this
Subscription Agreement and is acquiring the Securities as principal for the
Subscriber’s own account (except for the circumstances outlined in paragraph
6.1(l)), for investment purposes only, and not with a


--------------------------------------------------------------------------------

- 5 -

 

view to, or for, resale, distribution or fractionalisation thereof, in whole or
in part, and no other person has a direct or indirect beneficial interest in
such Securities;

          (j)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Securities;

          (k)

the Subscriber: (i) is able to fend for itself in the Subscription; (ii) has
such knowledge and experience in business matters as to be capable of evaluating
the merits and risks of its prospective investment in the Securities; and (iii)
has the ability to bear the economic risks of its prospective investment and can
afford the complete loss of such investment;

          (l)

if the Subscriber is acquiring the Securities as a fiduciary or agent for one or
more investor accounts:

          (i)

the Subscriber has sole investment discretion with respect to each such account
and it has full power to make the foregoing acknowledgements, representations
and agreements on behalf of such account, and

          (ii)

the investor accounts for which the Subscriber acts as a fiduciary or agent
satisfy the definition of an "Accredited Investor", as the term is defined in
Regulation D under the 1933 Act;

          (m)

the Subscriber acknowledges that the Subscriber has not acquired the Securities
as a result of, and will not itself engage in, any "directed selling efforts"
(as defined in Regulation S under the 1933 Act) in the United States in respect
of any of the Securities which would include any activities undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the
Securities; provided, however, that the Subscriber may sell or otherwise dispose
of any of the Securities pursuant to registration of any of the Securities
pursuant to the 1933 Act and any applicable state securities laws or under an
exemption from such registration requirements and as otherwise provided herein;

          (n)

the Subscriber is not aware of any advertisement of any of the Securities;

          (o)

no person has made to the Subscriber any written or oral representations:

          (i)

that any person will resell or repurchase any of the Securities,

          (ii)

that any person will refund the purchase price of any of the Securities,

          (iii)

as to the future price or value of any of the Securities, or

          (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system; and

          (p)

the Subscriber:

          (i)

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the "International
Jurisdiction") which would apply to the acquisition of the Units,


--------------------------------------------------------------------------------

- 6 -

  (ii)

is purchasing the Units pursuant to exemptions from prospectus or equivalent
requirements under applicable securities laws or, if such is not applicable, the
Subscriber is permitted to purchase the Units under the applicable securities
laws of the securities regulators in the International Jurisdiction without the
need to rely on any exemptions,

          (iii)

acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the issue
and sale or resale of any of the Securities, and

          (iv)

represents and warrants that the acquisition of the Units by the Subscriber does
not trigger:

          A.

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

          B.

any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and

the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably.

7.                        Acknowledgement and Waiver

7.1                      The Subscriber has acknowledged that the decision to
purchase the Securities was solely made on the basis of publicly available
information contained in the Public Record. The Subscriber hereby waives, to the
fullest extent permitted by law, any rights of withdrawal, rescission or
compensation for damages to which the Subscriber might be entitled in connection
with the distribution of any of the Securities.

8.                        Legending of Subject Securities

8.1                      The Subscriber hereby acknowledges that that upon the
issuance thereof, and until such time as the same is no longer required under
the applicable securities laws and regulations, the certificates representing
any of the Securities will bear a legend in substantially the following form:

> THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
> TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO
> REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
> "1933 ACT").
> 
> NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
> ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
> OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
> HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
> REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION
> STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR
> IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT
> AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN
> ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
> UNLESS IN COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE
> AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

8.2                      The Subscriber hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Subscription Agreement.

--------------------------------------------------------------------------------

- 7 -

9.                        Piggyback Registration Rights

9.1                      If the Company determines to proceed with the
preparation and filing with the SEC of a registration statement (the
"Registration Statement") relating to an offering for its own account or the
account of others under the 1933 Act of any of its common shares, other than on
Form S-4 or Form S-8 (each as promulgated under the 1933 Act) or its then
equivalents relating to equity securities issuable in connection with stock
option or other employee benefit plans, then the Company will send to the
Subscriber written notice of such determination and, if within thirty (30) days
after receipt of such notice, the Subscriber will so request in writing, then
the Company will cause the registration under the 1933 Act of the Shares (the
"Registrable Securities") and; provided that, if at any time after giving
written notice of its intention to register any of its common shares and prior
to the effective date of the registration statement filed in connection with
such registration, then the Company will determine for any reason not to
register or to delay registration of such common shares, the Company may, at its
election, give written notice of such determination to the Subscriber and,
thereupon: (i) in the case of a determination not to register, will be relieved
of its obligation to register the Registrable Securities in connection with such
registration; and (ii) in the case of a determination to delay registering, will
be permitted to delay registering the Registrable Securities for the same period
as the delay in registering such other common shares. The Company will include
in such registration statement all or any part of the Registrable Securities;
provided, however, that the Company will not be required to register any shares
that are eligible for sale pursuant to Rule 144(k) of the 1933 Act.
Notwithstanding any other provision in this section, if the Company receives a
comment from the SEC which effectively results in the Company having to reduce
the number of Registrable Securities included on such Registration Statement,
then the Company may, in its sole discretion, reduce on a pro rata basis the
number of Registrable Securities to be included in such Registration Statement.

9.2                      In connection with each Registration Statement
described in this section, the Subscriber will furnish to the Company in writing
such information and representation letters with respect to itself and the
proposed distribution by it as reasonably will be necessary in order to assure
compliance with federal and applicable state securities laws. The Company may
require the Subscriber to furnish to the Company a certified statement as to the
number of shares of common stock beneficially owned by the Subscriber and the
name of the natural person thereof that has voting and dispositive control over
the Registrable Shares.

9.3                      All fees and expenses incidental to the performance of
or compliance with the filing of the Registration Statement will be borne by the
Company whether or not any Registrable Securities are sold pursuant to the
Registration Statement. The fees and expenses referred to in the foregoing
sentence will include, without limitation: (i) all registration and filing fees,
including, without limitation, fees and expenses: (A) with respect to filings
required to be made with the OTC Bulletin Board or other exchange or quotation
service on which the common stock of the Company is then listed for trading, and
(B) in compliance with applicable state securities or Blue Sky laws; (ii)
printing expenses, including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses, if the
printing of prospectuses is reasonably requested by the holders of a majority of
the Registrable Securities included in the Registration Statement; (iii)
messenger, telephone and delivery expenses; (iv) fees and disbursements of
counsel for the Company; (v) 1933 Act liability insurance, if the Company so
desires such insurance; and (vi) fees and expenses of all other persons retained
by the Company in connection with the filing of the Registration Statement. In
addition, the Company will be responsible for all of its internal expenses
incurred in connection with the filing of the Registration Statement, including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties, the expense of any annual audit and the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange, if applicable. In no event will the
Company be responsible for any broker or similar commissions or, except to the
extent provided for hereunder, any legal fees or other costs of the Subscriber.

9.4                      The Company will, notwithstanding any termination of
this Subscription Agreement, indemnify and hold harmless the Subscriber, its
officers, directors, agents and employees, and each person who controls the
Subscriber (within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act) and the officers, directors, agents and employees of each such
controlling person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable attorneys' fees) and expenses (collectively,
"Losses"), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in the Registration Statement, or
in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a

--------------------------------------------------------------------------------

- 8 -

material fact required to be stated therein or necessary to make the statements
therein not misleading, except to the extent, but only to the extent, that: (i)
such untrue statements or omissions are based solely upon information regarding
the Subscriber furnished in writing to the Company by the Subscriber expressly
for use therein, or to the extent that such information relates to the
Subscriber or the Subscriber's proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by the Subscriber
expressly for use in the Registration Statement, or in any amendment or
supplement thereto; or (ii) the use by the Subscriber of an outdated or
defective Registration Statement after the Company has notified the Subscriber
in writing that the Registration Statement is outdated or defective.

9.5                      The Subscriber will indemnify and hold harmless the
Company, its directors, officers, agents and employees, each person who controls
the Company (within the meaning of Section 15 of the 1933 Act and Section 20 of
the 1934 Act), and the directors, officers, agents or employees of such
controlling persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, to the extent arising out of or based solely
upon: (i) the Subscriber's failure to comply with the prospectus delivery
requirements of the 1933 Act; or (ii) any untrue or alleged untrue statement of
a material fact contained in any Registration Statement, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading: (A)
to the extent, but only to the extent, that such untrue statement or omission is
contained in any information so furnished in writing by the Subscriber to the
Company specifically for inclusion in the Registration Statement, or (B) to the
extent that such untrue statements or omissions are based solely upon
information regarding the Subscriber furnished in writing to the Company by the
Subscriber expressly for use therein, or (C) to the extent that such information
relates to the Subscriber or the Subscriber's proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by the
Subscriber expressly for use in the Registration Statement or in any amendment
or supplement thereto; or (iii) the use by the Subscriber of an outdated or
defective Registration Statement after the Company has notified the Subscriber
in writing that the Registration Statement is outdated or defective. In no event
will the liability of the Subscriber hereunder be greater in amount than the
dollar amount of the net proceeds received by the Subscriber upon the sale of
the Registrable Securities giving rise to such indemnification obligation.

9.6                      If a claim for indemnification hereunder is unavailable
to either the Company or the Subscriber (in each case, an "Indemnified Party or
Indemnified Parties", as applicable) (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
will contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party will be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses will be deemed to include, subject to the limitations set forth in
this Subscription, any reasonable attorneys' or other reasonable fees or
expenses incurred by such party in connection with any proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this section was available to such party in
accordance with its terms. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this section were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this section, no Subscriber will be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by the Subscriber from the sale of the
Registrable Securities subject to the proceeding exceeds the amount of any
damages that the Subscriber has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission, except in
the case of fraud by the Subscriber.

--------------------------------------------------------------------------------

- 9 -

10.                      Costs

10.1                    The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the purchase of the
Shares will be borne by the Subscriber.

11.                      Governing Law

11.1                    This Subscription Agreement is governed by the laws of
the State of Nevada. The Subscriber, in its personal or corporate capacity and,
if applicable, on behalf of each beneficial purchaser for whom it is acting,
irrevocably attorns to the jurisdiction of the courts of the State of Nevada.

12.                      Survival

12.1                    This Subscription Agreement, including without
limitation the representations, warranties and covenants contained herein, will
survive and continue in full force and effect and be binding upon the parties
hereto notwithstanding the completion of the purchase of the Units by the
Subscriber pursuant hereto.

13.                      Assignment

13.1                    This Subscription Agreement is not transferable or
assignable.

14.                      Severability

14.1                    The invalidity or unenforceability of any particular
provision of this Subscription Agreement will not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.

15.                      Entire Agreement

15.1                    Except as expressly provided in this Subscription
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Subscription Agreement contains the entire agreement
between the parties with respect to the sale of the Units and there are no other
terms, conditions, representations or warranties, whether expressed, implied,
oral or written, by statute or common law, by the Company or by anyone else.

16.                      Notices

16.1                    All notices and other communications hereunder will be
in writing and will be deemed to have been duly given if mailed or transmitted
by any standard form of telecommunication. Notices to the Subscriber will be
directed to the address on page 10 and notices to the Company will be directed
to it at Crown Oil and Gas Inc., 400 – 225 West Magnolia Street, Bellingham,
Washington 98225,USA, Attention: President (facsimile: (360) 733-3941).

17.                      Counterparts and Electronic Means

This Subscription Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, will constitute an original and all of
which together will constitute one instrument. Delivery of an executed copy of
this Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the date hereinafter set forth.

--------------------------------------------------------------------------------

- 10 -

18.                      Delivery Instructions

18.1                    The Subscriber hereby directs the Company to deliver the
Share and Warrant Certificates to:

      (Name)           (Address)

18.2                    The Subscriber hereby directs the Company to cause the
Shares to be registered on the books of the Company as follows:

      (Name)           (Address)

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

      (Name of Subscriber – Please type or print)           (Signature and, if
applicable, Office)           (Address of Subscriber)           (City, State or
Province, Postal Code of Subscriber)           (Country of Subscriber)


--------------------------------------------------------------------------------

- 11 -

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Shares is hereby
accepted by Crown Oil and Gas Inc.

DATED at _____________________________________, the _____ day of
__________________, 2009.

CROWN OIL AND GAS INC.


Per: _____________________________________________
         Authorized Signatory



--------------------------------------------------------------------------------



EXHIBIT "A"

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID
AT 5:00 P.M. (PACIFIC STANDARD TIME) ON __________________, 2011.

SHARE PURCHASE WARRANTS
TO PURCHASE SHARES IN THE COMMON STOCK OF
CROWN OIL AND GAS INC.
(incorporated in the State of Nevada)

Non-U.S. Subscribers

CERTIFICATE NO.: ______________ No. of Warrants: __________ September 1, 2009  

THIS IS TO CERTIFY THAT:

__________________________________________
__________________________________________
__________________________________________


(the "Holder"), has the right to purchase, upon and subject to the Terms and
Conditions hereinafter referred to, up to ______________ fully paid and
non-assessable shares (the "Shares") in the common stock of Crown Oil and Gas
Inc. (hereinafter called the "Company") on or before 5:00 p.m. (Pacific Standard
time) on __________________, 2011 (the "Expiry Date") at a price per Share (the
"Exercise Price") of: (i) US$2.00 for the first 12-month period (one to 12
months) following the Closing (as defined in Appendix "A" attached hereto); and
(ii) US$2.50 for the remaining 24-month period (13 to 24 months) following the
Closing on the Terms and Conditions attached hereto as Appendix "A" (the "Terms
and Conditions").

  1.

ONE (1) WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE ONE (1) SHARE.

        2.

These Warrants are issued subject to the Terms and Conditions, and the Warrant
Holder may exercise the right to purchase Shares only in accordance with those
Terms and Conditions.

        3.

Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder hereof or any other person to subscribe for or purchase any
Shares at any time subsequent to the Expiry Date, and from and after such time,
this Warrant and all rights hereunder will be void and of no value.

[Remainder of page intentionally left blank; signature page to follow.]

--------------------------------------------------------------------------------

- 2 -

IN WITNESS WHEREOF the Company has executed this Warrant Certificate this ____
day of ___________, 2009.

CROWN OIL AND GAS INC.


Per: _____________________________________________
         Authorized Signatory

PLEASE NOTE THAT ALL SHARE CERTIFICATES WILL BE LEGENDED AS FOLLOWS DURING THE
CURRENCY OF APPLICABLE HOLD PERIODS:

> THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
> TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO
> REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
> "1933 ACT").
> 
> NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
> ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
> OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
> HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
> REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION
> STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR
> IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT
> AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN
> ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
> UNLESS IN COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE
> AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

--------------------------------------------------------------------------------

Appendix "A"

THESE TERMS AND CONDITIONS are dated for reference September 1, 2009, and are
attached to and made a part of the Warrant Certificates dated for reference
September 1, 2009, issued by Crown Oil and Gas Inc.

1.                        INTERPRETATION

1.1                      Definitions

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

  (a)

"Closing" means the closing of the securities under the Subscription Agreement
on or before __________________, 2009, or on such date as may be determined by
the Company;

        (b)

"Company" means Crown Oil and Gas Inc. until a successor corporation will have
become such as a result of consolidation, amalgamation or merger with or into
any other corporation or corporations, or as a result of the conveyance or
transfer of all or substantially all of the properties and estates of the
Company as an entirety to any other corporation and thereafter "Company" will
mean such successor corporation;

        (c)

"Company’s Auditors" means an independent firm of accountants duly appointed as
auditors of the Company;

        (d)

"Director" means a director of the Company for the time being, and reference,
without more, to action by the directors means action by the directors of the
Company as a board, or whenever duly empowered, action by an executive committee
of the board;

        (e)

"herein", "hereby" and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time; and the expression
"Article" and "Section," followed by a number refer to the specified Article or
Section of these Terms and Conditions;

        (f)

"person" means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning;

        (g)

"shares" means the shares in the common stock of the Company as constituted at
the date hereof and any shares resulting from any subdivision or consolidation
of the shares;

        (h)

"Subscription Agreement" means the Subscription Agreement dated for reference
September 1, 2009, to which these Terms and Conditions are attached and made a
part;

        (i)

"Warrant Holders" or "Holders" means the holders of the Warrants; and

        (j)

"Warrants" means the warrants of the Company issued and presently authorized and
for the time being outstanding.

1.2                      Gender

Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.

1.3                      Interpretation not affected by Headings

The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.

--------------------------------------------------------------------------------

- 2 -

1.4                      Applicable Law

The Warrants will be construed in accordance with the laws of the State of
Nevada.

2.                        ISSUE OF WARRANTS

2.1                      Additional Warrants

The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase shares of its capital stock.

2.2                      Warrant to Rank Pari Passu

All Warrants and additional warrants, options or similar rights to purchase
shares from time to time issued or granted by the Company, will rank pari passu
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.

2.3                      Issue in substitution for Lost Warrants

  (a)

If a Warrant certificate becomes mutilated, lost, destroyed or stolen, the
Company, at its discretion, may issue and deliver a new certificate of like date
and tenor as the one mutilated, lost, destroyed or stolen, in exchange for and
in place of and upon cancellation of such mutilated certificate, or in lieu of,
and in substitution for such lost, destroyed or stolen certificate and the
Warrants represented by such substituted certificate will be entitled to the
benefit hereof and rank equally in accordance with its terms with all other
Warrants issued or to be issued by the Company.

        (b)

The applicant for the issue of a new Warrant certificate pursuant hereto will
bear the cost of the issue thereof and in case of loss, destruction or theft
furnish to the Company such evidence of ownership and of loss, destruction, or
theft of the certificate so lost, destroyed or stolen as will be satisfactory to
the Company in its discretion and such applicant may also be required to furnish
indemnity in amount and form satisfactory to the Company in its discretion, and
will pay the reasonable charges of the Company in connection therewith.

2.4                      Warrant Holder Not a Shareholder

The holding of a Warrant will not constitute the Holder thereof a shareholder of
the Company, nor entitle it to any right or interest in respect thereof except
as in the Warrant expressly provided.

3.                        NOTICE

3.1                      Notice to Warrant Holders

Any notice required or permitted to be given to the Holders will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder’s Warrant certificate or to
such other address as any Holder may specify by notice in writing to the
Company, and any such notice will be deemed to have been given and received by
the Holder to whom it was addressed if mailed, on the third day following the
mailing thereof, if by facsimile or other electronic communication, on
successful transmission, or, if delivered, on delivery; but, if at the time or
mailing or between the time of mailing and the third business day thereafter
there is a strike, lockout, or other labour disturbance affecting postal
service, then the notice will not be effectively given until actually delivered.

--------------------------------------------------------------------------------

- 3 -

3.2                      Notice to the Company

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but, if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered:

CROWN OIL AND GAS INC.
400 – 225 West Magnolia Street
Bellingham, Washington 98225
USA

Attention: President

Fax No. (360) 733-394

with a copy to:

CLARK WILSON LLP
Barristers and Solicitors
800 – 885 West Georgia Street
Vancouver, British Columbia
Canada V6C 3H1

Attention: Jonathan Lotz

Fax: (604) 687-6314

4.                        EXERCISE OF WARRANTS

4.1                      Method of Exercise of Warrants

The right to purchase shares conferred by the Warrants may be exercised by the
Holder surrendering the Warrant certificate representing same, with a duly
completed and executed subscription in the form attached hereto and a bank draft
or certified cheque payable to or to the order of the Company, for the purchase
price applicable at the time of surrender in respect of the shares subscribed
for in lawful money of the United States of America, to the Company at the
address set forth in, or from time to time specified by the Company pursuant to,
Section 3.2 hereof.

4.2                      Effect of Exercise of Warrants

  (a)

Upon surrender and payment as aforesaid the shares so subscribed for will be
deemed to have been issued and such person or persons will be deemed to have
become the Holder or Holders of record of such shares on the date of such
surrender and payment, and such shares will be issued at the subscription price
in effect on the date of such surrender and payment.

        (b)

Within ten business days after surrender and payment as aforesaid, the Company
will forthwith cause to be delivered to the person or persons in whose name or
names the shares so subscribed for are to be issued as specified in such
subscription or mailed to him or them at his or their respective addresses
specified in such subscription, a certificate or certificates for the
appropriate number of shares not exceeding those which the Warrant Holder is
entitled to purchase pursuant to the Warrant surrendered.


--------------------------------------------------------------------------------

- 4 -

4.3                      Subscription for Less Than Entitlement

The Holder of any Warrant may subscribe for and purchase a number of shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of shares less than the number
which can be purchased pursuant to a Warrant, the Holder thereof upon exercise
thereof will in addition be entitled to receive a new Warrant in respect of the
balance of the shares which he was entitled to purchase pursuant to the
surrendered Warrant and which were not then purchased.

4.4                      Warrants for Fractions of Shares

To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such shares.

4.5                      Expiration of Warrants

After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will be void
and of no effect.

4.6                      Time of Essence

Time will be of the essence hereof.

4.7                      Subscription Price

Each Warrant is exercisable at a price per share (the "Exercise Price") of: (i)
US$2.00 for the first 12-month period (one to 12 months) following the Closing;
and (ii) US$2.50 for the remaining 12-month period (13 to 24 month) following
the Closing. One (1) Warrant and the Exercise Price are required to subscribe
for each share during the term of the Warrants.

4.8                      Adjustment of Exercise Price

  (a)

The Exercise Price and the number of shares deliverable upon the exercise of the
Warrants will be subject to adjustment in the event and in the manner following:

          (i)

If and whenever the shares at any time outstanding are subdivided into a greater
or consolidated into a lesser number of shares the Exercise Price will be
decreased or increased proportionately as the case may be; upon any such
subdivision or consolidation the number of shares deliverable upon the exercise
of the Warrants will be increased or decreased proportionately as the case may
be; or

          (ii)

In case of any capital reorganization or of any reclassification of the capital
of the Company or in the case of the consolidation, merger or amalgamation of
the Company with or into any other Company (hereinafter collectively referred to
as a "Reorganization"), each Warrant will after such Reorganization confer the
right to purchase the number of shares or other securities of the Company (or of
the Company’s resulting from such Reorganization) which the Warrant Holder would
have been entitled to upon Reorganization if the Warrant Holder had been a
shareholder at the time of such Reorganization.

         

In any such case, if necessary, appropriate adjustments will be made in the
application of the provisions of this Article Four relating to the rights and
interest thereafter of the Holders of the Warrants so that the provisions of
this Article Four will be made applicable as nearly as reasonably possible to
any shares or other securities deliverable after the Reorganization on the
exercise of the Warrants.


--------------------------------------------------------------------------------

- 5 -

The subdivision or consolidation of shares at any time outstanding into a
greater or lesser number of shares (whether with or without par value) will not
be deemed to be a Reorganization for the purposes of this clause 4.8(a)(ii) .

  (b)

The adjustments provided for in this Section 4.8 are cumulative and will become
effective immediately after the record date or, if no record date is fixed, the
effective date of the event which results in such adjustments.

4.9                      Determination of Adjustments

If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.8 hereof, such questions will be
conclusively determined by the Company’s Auditors, or, if they decline to so act
any other firm of certified public accountants in the United States of America
that the Company may designate and who will have access to all appropriate
records and such determination will be binding upon the Company and the Holders
of the Warrants.

5.                        COVENANTS BY THE COMPANY

5.1                      Reservation of Shares

The Company will reserve and there will remain unissued out of its authorized
capital a sufficient number of shares to satisfy the rights of purchase provided
for herein and in the Warrants should the Holders of all the Warrants from time
to time outstanding determine to exercise such rights in respect of all shares
which they are or may be entitled to purchase pursuant thereto and hereto.

6.                        WAIVER OF CERTAIN RIGHTS

6.1                      Immunity of Shareholders, etc.

The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, Director or Officer (as such) of the Company for the issue of
shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.

7.                        MODIFICATION OF TERMS, MERGER, SUCCESSORS

7.1                      Modification of Terms and Conditions for Certain
Purposes

From time to time the Company may, subject to the provisions of these presents,
modify the Terms and Conditions hereof, for the purpose of correction or
rectification of any ambiguities, defective provisions, errors or omissions
herein.

7.2                      Warrants Not Transferable

The Warrants and all rights attached to it are not transferable.

DATED as of the date first above written in these Terms and Conditions.

CROWN OIL AND GAS INC.


Per: _____________________________________
          Authorized Signatory

--------------------------------------------------------------------------------

FORM OF SUBSCRIPTION

TO: CROWN OIL AND GAS INC.   400 – 225 West Magnolia Street   Bellingham,
Washington 98225   USA

Dear Sirs/Mesdames:

The undersigned (the "Warrant Holder") hereby exercises the right to purchase
and hereby subscribes for ____________________ shares of the common stock of
CROWN OIL AND GAS INC. (the Shares") referred to in the Common Stock Purchase
Warrant Certificate No._______ surrendered herewith according to the terms and
conditions thereof and herewith makes payment by cash, certified check or bank
draft of the purchase price in full for the Shares in accordance with the
Warrant.

Please issue a certificate for the shares being purchased as follows in the name
of the Warrant Holder:

NAME:     (Please Print)         ADDRESS:                

The Warrant Holder represents and warrants to the Corporation that:

(a)

The Warrant Holder has not offered or sold the Shares within the meaning of the
United States Securities Act of 1933 (the "Act");

      (b)

The Warrant Holder is acquiring the Shares for its own account for investment,
with no present intention of dividing my interest with others or of reselling or
otherwise disposing of all or any portion of the same;

      (c)

The Warrant Holder does not intend any sale of the Shares either currently or
after the passage of a fixed or determinable period of time or upon the
occurrence or non-occurrence of any predetermined event or circumstance;

      (d)

The Warrant Holder has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for or which is
likely to compel a disposition of the Shares;

      (e)

The Warrant Holder is not aware of any circumstances presently in existence
which are likely in the future to prompt a disposition of the Shares;

      (f)

The Shares were offered to the Warrant Holder in direct communication between
the Warrant Holder and the Corporation and not through any advertisement of any
kind;

      (g)

The Warrant Holder has the financial means to bear the economic risk of the
investment which it hereby agrees to make;

      (h)

This Subscription Form will also confirm the Warrant Holder’s agreement as
follows:

      (i)

The Warrant Holder will only sell the Shares in accordance with the provisions
of Regulation S of the Act pursuant to registration under the Act, or pursuant
to an available exemption from registration pursuant to the Act;


--------------------------------------------------------------------------------

- 2 -

  (ii)

The Corporation will refuse to register any transfer of the Shares not made in
accordance with the provisions of Regulation S of the Act, pursuant to
registration under the Act, or pursuant to an available exemption from
registration;

        (iii)

The Warrant Holder will not engage in hedging transactions except in accordance
with the Act;

        (iv)

The Warrant Holder has no right to require the Corporation to register the
Shares under the Act;

        (v)

The certificates representing the Shares will be endorsed with the following
legend:

> > > THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE
> > > TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN)
> > > PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933,
> > > AS AMENDED (THE "1933 ACT").
> > > 
> > > NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE
> > > 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED,
> > > MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES
> > > (AS DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE
> > > PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
> > > REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE
> > > EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
> > > REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
> > > APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
> > > INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH
> > > THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY
> > > REGULATION S UNDER THE 1933 ACT.

  (vi)

The Warrant Holder is not a U.S. Person, as defined in Regulation S of the Act.

Please deliver a share certificate in respect of the common shares referred to
in the warrant certificate surrendered herewith but not presently subscribed
for, to the Warrant Holder.

DATED this _____ day of ______________________________, ____________.

Signature of Warrant Holder:           Name of Warrant Holder:           Address
of Warrant Holder:    

INSTRUCTIONS FOR SUBSCRIPTION

The signature to this Subscription must correspond in every particular with the
name written upon the face of the Warrant Certificate without alteration or
enlargement or any change whatever. If there is more than one subscriber, all
must sign this Subscription. In the case of persons signing by agent or attorney
or by personal representative(s), the authority of such agent, attorney or
representative(s) to sign must be proven to the satisfaction of the Company.

If the Warrant Certificate and this Subscription are being forwarded by mail,
registered mail must be employed.

--------------------------------------------------------------------------------